Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s request for continued examination filed March 9, 2021 is acknowledged.  Claims 16 and 20-21 are amended, claims 13-15 are withdrawn from consideration, and claims 31-34 are newly added.  Claims 16-34 are further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner modifies the grounds of rejection set forth in the office action filed December 21, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 20, applicant recites “a sensor suite” in the preamble of the claim.  The claims further recite that said sensor suite is in communication with a processor, wherein the processor is programmed to do a variety of specific functions and determinations.  It is unclear whether the “sensor suite” recited in the preamble when the sensor suite is in operation and in communication with a specific device incorporating the processor programmed to initiate the recited specific functions.  Therefore, the examiner considers the processor functionality inasmuch as it relates to electronic communication with the sensor suite found in claims 16 and 20.  
For purposes of examination, the examiner does not consider the specific functionality of the processor programmed to perform the recited operations and determinations.  If applicant wishes said processor to structurally limit claims 16 and 20, the examiner would consider restricting claims 16 and 20 on the grounds of examining originally presented and restricted claims due to their similarity to already restricted claims 13-15.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 21-24, 26-27, and 29-34(a1/a2) as being anticipated by Pan et al., USPA 2003/0216677 (Pan, of record).
Regarding claim 16, Pan discloses a sensor suite for monitoring catheter and/or peritoneum health (abstract, figs. 1-3B, ¶ 0014, 0025), wherein the sensor suite comprises:
An ultrafiltrate sensor, i.e. dialysate sensor, measuring a membrane transfer efficiency across a peritoneal membrane, wherein the ultrafiltrate sensor measures toxin transfer (see “biosensor” and “urea”, ¶ 0018-0020);
Wherein the sensor suite is capable of being connected to and communicating with a processor (incorporated within “dialysis system”, ¶ 0104).
Regarding claim 17, Pan discloses that the sensor suite further comprises a pH sensor (¶ 0017).
Regarding claim 18, Pan discloses that the sensor suite comprises at least two sensors (see “sensing elements”, ¶ 0018).
Regarding claim 19, Pan discloses that the sensor suite is positioned within a peritoneal dialysis cycler (¶ 0018).
Regarding claims 21-22, Pan discloses a sensor suite as described above for monitoring Kt/V for peritoneal dialysis (¶ 0070, 0099-0105).
Regarding claims 23-24, Pan discloses a sensor suite which measures the conversion of urea to ammonia (¶ 0015, 0018) in coordination with determining a dialysis clearance value (¶ 0016, 0022).
Regarding claim 26, Pan discloses a sensor suite further comprising a sensor for monitoring urea over time (¶ 0059).
Regarding claim 27, Pan discloses a sensor suite further comprising a glucose sensor (¶ 0019).
Regarding claims 29-30, Pan discloses a sensor suite further comprising a pH sensor (¶ 0017).
Regarding claims 31-34, as seen in the interpretation of the processor provided in the 112 first paragraph rejections above, the examiner does not consider the processor to be a structural element of the sensor suite.  Therefore, further limitations drawn to the processor are not considered to further limit the structural features of the independent claim.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Burbank et al., USPA 2014/0018727 (Burbank, of record).
Regarding claims 20 and 25, Pan does not explicitly disclose that the sensor suite includes a fluid flow sensor and pressure sensor.  However, Burbank discloses a sensor suite for monitoring dialysis treatment (abstract, figs. 1-7B), the sensor suite including a pressure sensor (REF 45, figs. 2A-B, ¶ 0056) and a fluid flow sensor (¶ 0086).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the sensor suite of Pan to include the pressure and fluid flow sensors as described in Burbank in order to monitor fluid infusion into a patient’s peritoneum during treatment and troubleshoot blockages, kinks, and/or obstructions during said treatment.
Regarding claim 28, Burbank further discloses a sensor suite including one or more osmolality sensors including a refractive index sensor (¶ 0080).
Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not recite a processor as claimed.  In response the examiner directs applicant’s attention to the 112 second paragraph rejection set forth above.  The examiner does not consider the processor to be a structural limitation of the claim and as such only considers the functional aspect of a sensor suite communicable with a processor.  As seen in the rejections above, the prior art clearly shows that the sensor suite disclosed in Pan is capable of connecting to and communicating with a processor found in a dialysis device.  Features drawn to processor programming or operation are not considered by the examiner to structurally limit the claims.  The examiner maintains that the currently recited prior art teaches each and every aspect found in the independent claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779